                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

 ATC INDOORDAS LLC,                )
                                   )
         Plaintiff,                )                        Case No. 5:18-cv-364-D
                                   )
         v.                        )
                     .             )
 CBL & ASSOCIATES MANAGEMENT, INC.,)                        The Honorable James C. Dever III
 and CROSS CREEK MALL SPE, L.P .,  )
                                   )
         Defendants.               )
 _____________________________ )

                       ORDER GRANTING JOINT MOTION TO STAY

        This matter came before the Court upon the parties' Joint Motion to Stay the Proceedings

to Permit the Parties to Engage in Further Settlement Negotiations.

        Upon review of the motion and for good cause shown, it is therefore ORDERED,

ADJUDGED, and DECREED that the motion is granted; that this case, including all discovery

and the discovery conference, shall be stayed for a period of sixty (60) days to allow the parties

to confer and attempt to settle this case; and that the parties shall file a joint status report on or

before February 11, 2019 informing the Court of the status of their settlement negotiations and

whether they believe any further extension of the stay would be warranted.


        SO ORDERED. This the~ day of December 2018.




                                                          ~ t\~~vv
